Dallinger, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, were originally the subject of decision in J. E. Bernard & Co., Inc., et al. v. United States, (Reap. Dec. 5395), wherein the court found, insofar as that decision related to the instant merchandise, that the proper dutiable foreign and export values of the Christmas-tree ornaments exported prior to January 1, 1938, were the per se unit invoice prices, plus, when not included in such per se unit invoice prices, the costs of cases and packing and the cost of all containers and coverings of whatever nature, *760-and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, as invoiced, whenever reported as dutiable by the appraiser. Subsequently a rehearing motion was granted and when the cases again appeared on the calendar, counsel for the respective parties agreed, in substance, that as to these two cases, the words “per se unit prices” as contained in the original stipulation, mean appraised values less the amounts added under duress.
On the agreed statement of facts I find the proper dutiable foreign and export values of the Christmas-tree ornaments exported prior to January 1, 1938, to be the appraised values, less the amounts added under duress. Judgment will be rendered accordingly.